               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

KERMIT C. FRENCH,

     Plaintiff,

v.                                    CIVIL ACTION NO. 1:19-00083

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

     Defendant.


                    MEMORANDUM OPINION AND ORDER

     By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).   Magistrate Judge Eifert submitted to the

court her Findings and Recommendation on December 16, 2019, in

which she recommended that plaintiff’s request for judgment on

the pleadings be denied; the Commissioner’s request for judgment

on the pleadings be granted; the Commissioner’s decision be

affirmed; and that this case be dismissed and removed from the

court’s active docket.

     In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file any objections to Magistrate Judge Eifert’s

Findings and Recommendation.   The failure of any party to file
such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.               Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

     Objections to the Proposed Findings and Recommendation were

due by January 2, 2020.   Neither party filed any objections to

the Magistrate Judge’s Findings and Recommendation within the

requisite time period.

     Accordingly, the court adopts the Findings and

Recommendation of Magistrate Judge Eifert as follows:

     1.   Plaintiff’s request for judgment on the pleadings is

          DENIED;

     2.   The Commissioner’s request for judgment on the

          pleadings is GRANTED;

     3.   The Commissioner’s decision is AFFIRMED;

     4.   This action is DISMISSED; and

     5.   This case is to be removed from the court’s active

          docket.

     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 13th day of January, 2020.

                               ENTER:


                              David A. Faber
                              Senior United States District Judge
                                  2
